    Case
     Case1:11-cv-08726-LTS-HBP Document
          3:14-mc-00125-RNC Document    368 Filed
                                     15-3    Filed12/04/20
                                                   11/12/15 Page
                                                             Page1 1ofof3 3


                                                                                                                  I
                                                                                                                  I
                                                                       DOCUMENT                                   I
                                                                                                              )
UNITED STATES DISTRICT COURT                                                                    FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                       DOC#:
-------------------------------------------------------X                        ---:-:-------
                                                                       0:\TE FILED:                           i
UNIVERSITAS EDUCATION LLC,                                                                              "--   !




                      Plaintiff,

        -v-                                                        No. 11CV1590-LTS-HBP and
                                                                   11 CV8726-L TS-HBP
NOV A GROUP, INC., as trustee, sponsor and
fiduciary ofTHE CHARTER OAK TRUST
WELFARE BENEFIT PLAN,

                      Judgment Debtor.

-------------------------------------------------------X
                                                       ORDER


               For the reasons stated below and on the record at the Order to Show Cause
hearing held on November 10, 2015 (the "Hearing"), and pursuant to Fed. R. Civ. P. 69(a)(l)
and N.Y. C.P.L.R. § 5240, it is hereby ORDERED that:


        1.            The restraining notice served by Universitas Education LLC ("Universitas") on
                      Penn Mutual Life Insurance Company ("Penn Mutual") on or about August 27,
                      2014 (see docket entry no. 543), and extended by order entered August 26,2015
                      (docket entry no. 563) is hereby AMENDED, effective immediately, so that the
                      directive paragraph on page two thereof reads in its entirety as follows:
                              PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil
                              Procedure 69 and subdivision (b) of Section 5222 of the New York City
                              Practice Law and Rules (which is set forth in full herein), you are hereby
                              forbidden to make, permit or suffer any transfers of or disbursements from
                              policies titled to any Judgment Debtor or any entity that has been found by
                              a court to be an alter ego of any Judgment Debtor, and you are hereby
                              forbidden to make, permit or suffer any disbursements from any policies
                              to any Judgment Debtor or any entity that has been found by a court to be
                              an alter ego of any Judgment Debtor, including any such disbursements
                              made to an intermediary or agent for the stated benefit of any Judgment
                              Debtor or any entity that has been found by a court to be an alter ego of
                              any Judgment Debtor, except as provided in Section 5222.


        2.        The above referenced restraining notice, as so amended, is hereby EXTENDED
                  through November 30, 2016, without prejudice to applications for further
                  extensions.

        NOTICES.WPD                 VERSION 11/12/15
      Case
       Case1:11-cv-08726-LTS-HBP Document
            3:14-mc-00125-RNC Document    368 Filed
                                       15-3    Filed12/04/20
                                                     11/12/15 Page
                                                               Page2 2ofof3 3




            3.        The request by Universitas to extend the scope of the modified Penn Mutual
                      restraining notice to additional entities allegedly related to Judgment Debtor
                      Carpenter is DENIED. CPLR 5222(b) provides that a restraining notice "may be
                      served on either the judgment debtor himself or ... upon a third-party 'garnishee'
                      - a person who owes a debt to the judgment debtor or who is in possession of
                      property in which the judgment debtor has an interest." Briarpatch Ltd., L.P. v.
                      Briarpatch Film Corp., 89 A.D. 3d 425,426 (N.Y. App. Div. 2011) (internal
                      quotation marks and citation omitted). The "judgment debtors' 'interest' in
                      property must be understood to mean a direct interest in the property itself which,
                      while it may require a court determination, is leviable and not an indirect interest
                      in the proceeds ofthe property .... " JSC Foreign Economic Ass'n
                      Technostroyexport, 295 F. Supp. 2d 366, 391-92 (S.D.N.Y. 2003). Assets ofthird
                      parties may not be restrained in anticipation of a finding that those third parties
                      are alter egos or hold assets of alleged alter egos of the judgment debtor. Id. at
                      391-92. Accordingly, the burden is on Universitas to establish that any entity that
                      is not a Judgment Debtor should be treated as an alter ego of one or more
                      Judgment Debtors, and until Universitas has obtained a determination
                      establishing alter ego status (as it has with respect to certain entities), CPLR
                      5222(b) does not authorize the restraint of assets of such non-Judgment Debtor
                      entities. Universitas also argues that the Court should draw an adverse inference
                      from Judgment Debtor Daniel Carpenter's refusal to answer discovery questions
                      regarding his ownership of some of the entities at issue. Even if the Court were to
                      agree with Universitas' legal argument with respect to drawing the negative
                      inference, merely inferring that Carpenter owns an interest in the entities does not
                      establish that he has a direct ownership interest in the property of those entities, as
                      would be required to subject such assets to restraint under CPLR 5222(b).


            4.        The restraining notice served by Universitas on or about August 27, 2014, on
                      CuraleafLLC ("Curaleaf') is hereby VACATED. As explained at the Hearing,
                      the order obtained by Universitas from a district court in Connecticut, charging
                      the membership interest of Judgment Debtor Carpenter Financial Group ("CFG")
                      in, inter alia, Grist Mill Partners, LLC, with the unsatisfied judgment entered in
                      Universitas' favor, entitles Universitas only to any profits or distributions CFG
                      would have been entitled to receive by virtue of the membership interest. See
                      Konver Constr. Corp. v. Silberstein, 2015 WL 3554735 (Conn. Super. Ct. May
                      16, 20 15). The charging order does not transform the property interest Grist Mill
                      Partners, LLC may have in receivables from Curaleaf into a property interest of
                      CFG. Thus, since Universitas has failed to demonstrate that any Judgment Debtor
                      has a direct property interest in receivables from Curaleaf, the restraining notice
                      as to Curaleafwill not be extended further and is VACATED as oftoday's date.
                      The Court declines to opine, as requested by Curaleaf at the Hearing, as to
                      whether Curaleaf's withholding to date of rent payments to Grist Mill Partners,
                      LLC, in light of the restraining notice served by Universitas was reasonable or
                      required.


RESTRAINING NOTICES.WPD             VERSION 11/12/15
      Case
       Case1:11-cv-08726-LTS-HBP Document
            3:14-mc-00125-RNC Document    368 Filed
                                       15-3    Filed12/04/20
                                                     11/12/15 Page
                                                               Page3 3ofof3 3




            5.            The remaining restraining notices that have been served by Universitas, as
                          enumerated in docket entry numbers 563 and 579 and not otherwise addressed by
                          this Order, having not been objected to, are hereby EXTENDED to November 30,
                          2016, without prejudice to applications for additional extensions.


                          SO ORDERED.




  Dated: New York, New York
         November    2015    ta.,


                                                                    United States District Judge




RESTRAINING NOTICES.WPD                VERSION 11/12/15
